*303On Petition for Rehearing.
Hadley, J.
2. Appellants, upon a petition for rehearing, insist that since Philip McArdle was answering to the name of Peter McArdle, this court should not dismiss’ the appeal, since ’it is jurisdiction of the person and not the name that should control. There might be something in this contention if there was anything in the record to show that Philip McArdle was answering for Peter McArdle, or that they are different names .for the same person. The record does not disclose any such fact. The names Philip McArdle and Peter McArdle are not idem sonans, and cannot be presumed to represent one and the same person. If there was anything in the record to show that Peter McArdle was within the jurisdiction of this court a different question might be presented. But there is not. The fact that this is a term-time appeal does not alter the question.
3. While it may be true that the notice of appeal in term is a notice to all parties to the judgment that the appeal will be taken, this notice alone gives this court no jurisdiction, unless followed by the filing of a bond in the lower court, and the filing in this court of a transcript and an assignment of errors, naming all parties to the judgment.
In addition to the authorities cited in the original opinion we add: Garside v. Wolf (1893), 135 Ind. 42; Gregory v. Smith (1894), 139 Ind. 48; Hunderlock v. Dundee Mortgage, etc., Co. (1892), 88 Ind. 139.
.Petition for rehearing overruled.